                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                                BUTTE DIVISION


 BOBBY FRANCIS LOWRY; LOWRY
 FAMILY HOLDINGS, LLC,
                                                    CV-18-51-BU-BMM-JCL
             Plaintiffs,
 v.
 BORDER STATE ELECTRIC;
                                                ORDER ADOPTING MAGISTRATE
 TYLER HALL,
                                                   JUDGE’S FINDINGS AND
              Defendants.                           RECOMMENDATIONS
      Plaintiff Lowry, a state prisoner proceeding in forma pauperis, filed this

action on August 13, 2018.

      United States Magistrate Judge Lynch explained to Lowry several defects in

Lowry’s complaint. (Doc 8). Judge Lynch offered that the defects may be cured

by amendment. Id. The Court determined, among other things, that absent the

necessary amendments the complaint did not adequately allege that the defendants

held a contractual obligation to provide testimony, failed to allege that either

defendant was served a subpoena, and failed to establish Lowry’s authority to

appear on behalf of Lowry Family Holdings, LLC. Id.

      Judge Lynch entered Findings and Recommendations on January 4, 2019,

determining that Lowry failed amend his complaint. Id.

      No party filed objections to Judge Lynch’s Findings and Recommendations.

The Court has reviewed the Findings and Recommendation for clear error.
                                          1
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). The Court finds no error in Judge Lynch’s Findings and

Recommendations and adopts them in full.

                                      ORDER

       Accordingly, IT IS ORDERED that Magistrate Judge Lynch’s Findings and

Recommendations (Doc. 8) are ADOPTED IN FULL.

       IT IS ORDERED that Lowry’s Complaint (Doc. 1) be DISMISSED for

failure to state a claim.

       IT IS ORDERED that the docket reflect that Lowry’s filing of this action

counts as one strike pursuant to 28 U.S.C. § 1915(g).

       The Court CERTIFIES, pursuant to Federal Rule of Appellate Procedure
24(a)(4)(B), that any appeal from this disposition is not to be taken in good faith.


       DATED this 11th day of February, 2019.




                                          2
